T/'
                                           0FF8C      BUS1NB
                                                                        /^%                ^   LUUUJLHisHII
                                           STATE      Tl                              HTNEV BOWES
                                           PENALTY FOR                  0 2 1M       * _ s     s s
                                                                        0004279596     MAR 1 9 2015
                                                                        MAILED FROM ZIP CODE 78701
P.O. BOX 12308, CAPITOL STATION
      AUSTIN, TEXAS 78711
                                   1)\XYW^
                                      RE: WRs48,100s03
                                      REGINALD WAYNE GOUDEAU
                                      STRINGFELLOW UNIT s TDC #865774
                                                                                       REF
                                      _1200..FMi655
                                      ROSHARON, TX 77583